Citation Nr: 0212536	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-01 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the reduction in the disability rating for 
service-connected residuals of a neck injury from 10 percent 
to noncompensable was proper, including entitlement to 
restoration of a 10 percent rating.

2.  Whether the reduction in the disability rating for 
service-connected for hiatal hernia with gastroesophageal 
reflux disease from 10 percent to noncompensable was proper, 
including entitlement to restoration of a 10 percent rating.

3.  Entitlement to service connection for acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which reduced the veteran's status post 
neck injury with history of arthritis from 10 percent 
disabling to noncompensable; reduced the veteran's hiatal 
hernia with gastroesophageal reflux from 10 percent disabling 
to noncompensable; and denied the veteran's claim for service 
connection for an acquired psychiatric disorder to include 
PTSD.

The Board is undertaking additional development on the issue 
of entitlement to service connection for PTSD, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  When such 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) [to be codified at 
38 C.F.R. § 20.903.]  After giving such notice and reviewing 
the veteran's response, the Board will prepare a separate 
decision addressing that issue.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  By rating decision in June 1999, a rating reduction from 
10 percent to noncompensable for the veteran's service-
connected residuals of a neck injury and hiatal hernia with 
gastroesophageal reflux disease was proposed.  

3.  By rating decision in September 1999 the evaluations for 
residuals of a neck injury and hiatal hernia with 
gastroesophageal reflux disease were reduced from 10 percent 
to noncompensable, effective from December 1, 1999.

4.  A review of the medical record reveals that the veteran's 
neck disability has consistently produced complaints of pain, 
tenderness and limitation of motion, and the evidence of 
record does not show an actual improvement in the veteran's 
neck disability.  

5.  A review of the medical record reveals that the veteran's 
hiatal hernia with gastroesophageal reflux disease has 
consistently produced complaints of pain, and the evidence of 
record does not show an actual improvement in the veteran's 
digestive disability.  


CONCLUSIONS OF LAW

1.  The reduction in the rating for residuals of a neck 
injury from 10 percent to noncompensable, effective from 
December 1, 1999, was not proper, and restoration of a 10 
percent evaluation is granted.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); ; 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.71a, 
Diagnostic Code 5290 (2001).

2.  The reduction in the rating for hiatal hernia with 
gastroesophageal reflux disease from 10 percent to 
noncompensable, effective from December 1, 1999, was not 
proper, and restoration of a 10 percent evaluation is 
granted.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); ; 38 
C.F.R. §§ 3.105, 3.344, 4.1-4.14, 4.114, Diagnostic Code 7346 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
request for compensable ratings for residuals of a neck 
injury, hiatal hernia with gastroesophageal reflux and its 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete this claim under the 
Veterans Claims Assistance Act of 2000, codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001).  By virtue of the rating decision, statement of 
the case, supplemental statements of the case and letters 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the reasons and bases for 
the VA denial, the information and evidence necessary to 
substantiate the veteran's claims, as well as the applicable 
law.  The veteran was informed at his September 2000 personal 
hearing of the evidence that he should submit in support of 
his claim and what he could do to help with his claim.  No 
further assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Service medical 
records and post service private and VA treatment reports are 
of record.  There has been no identification of any 
outstanding records with regard to his claims.

In the instant case, the Board finds that the RO furnished 
the veteran appropriate notice of the proposed rating 
reduction for his cervical strain disability in June 1999.  
He was informed that he could submit evidence that the 
proposed reduction would be inappropriate and that he was 
entitled to a predetermination hearing.  However, he did not 
request such hearing.  After the appropriate amount of time 
had lapsed, the RO reduced the rating, effective December 1, 
1999.  Accordingly, the Board finds that the RO followed the 
appropriate procedural requirements for reducing the 
veteran's service-connected disability rating.  

According to the law, in order for VA to reduce certain 
service-connected disability ratings which have continued for 
5 years or more at the same level, the requirements of 38 
C.F.R. § 3.344(a) and (b) must be satisfied, such that there 
must be evidence of material improvement that is reasonably 
certain to be maintained, and if there is any doubt, the 
rating in effect will continue.  However, for disability 
ratings in effect for less than 5 years, as in the present 
case, the provisions of 38 C.F.R. § 3.344(a) and (b) are not 
applicable.  The duration of a rating is measured from the 
effective date assigned that rating until the effective date 
of the actual reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as United States Court of Veterans Appeals, prior to March 1, 
1999) (hereinafter, "the Court") has held in Brown, that 
based on 38 C.F.R. § 4.13, in any rating reduction case it 
must be ascertained, based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations. See Brown, 5 Vet. App. at 420-421.  
Additionally, in any rating reduction case not only must it 
be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  38 C.F.R. §§ 4.2, 4.10.  Furthermore, a 
claim as to whether a rating reduction was proper must be 
resolved in the veteran's favor unless the Board concludes 
that the preponderance of the evidence supports a finding of 
improvement in the disability picture.  The Board emphasizes 
that a rating reduction case focuses on the propriety of a 
rating reduction, and is not the same as an increased rating 
issue.  Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

Service connection was granted for residuals of a neck injury 
and for a hiatal hernia in October 1995, and a 10 percent 
evaluation was assigned to each disability.  This was based 
on service medical records which showed the veteran was 
treated on several occasions for pain and stiffness in the 
neck.  The service records show findings of restriction to 
sidebending.  Muscle spasms were noted on examination and X-
rays showed degenerative arthritis to the cervical lordosis.  
The service records also showed treatment in May 1994 for 
persistent mid epigastric pain.  

A Department of Defense periodical examination was conducted 
in April 1998.  The report shows the veteran to have a 
history of arthritis, spondylosis, migraine headaches and 
hiatal hernia.  He was currently on Pepcid AC for his 
condition.  

At a VA examination in May 1999, the veteran complained of 
pain, and motion of the neck was noted as flexion and 
extension to 25 degrees each; lateral flexion to 20 degrees 
on either side and rotation to 50 degrees on either side.  He 
completed range of motion without any pain on motion.  There 
were no muscle spasms or atrophy present, and X-rays were 
negative.  It was concluded that the veteran had mild 
residual pain with no evidence of neurological deficit or 
arthritis.  The veteran complained of some pain in the neck, 
mainly on the left side.  Examination showed good muscle tone 
without any atrophy or spasm.  There was some tenderness on 
both sides of the neck.  X-rays of the cervical spine 
appeared normal, and the disc spaces were well-preserved.  An 
EMG showed normal conduction studies of the right upper 
extremity, and normal EMG of the right upper extremity and 
cervical paraspinal muscles.  The diagnosis was, history of 
injury cervical spine with residual pain.  No evidence of 
neurological deficit, no evidence of arthritis.

A May 1999 VA heart examiner found a very small hiatal hernia 
with very minimal gastroesophageal reflux, along with 
otherwise unremarkable results.  The veteran reported that he 
had epigastric pain about twice a week, associated with 
nausea and vomiting twice a week.  The veteran stated he was 
diagnosed with gastroesophageal reflux and hiatal hernia in 
1994 by an upper GI series.  He also stated his early morning 
epigastric pain about twice a week which is associated with 
nausea and bile-colored vomiting twice a week.  The veteran 
has had two episodes of hematemesis.  A physical examination 
revealed the veteran to be well-built and well-nourished.  He 
was alert and oriented times three.  Upper GI results 
indicated scout film of the abdomen to be unremarkable.  Oral 
barium demonstrated normal peristalsis of the esophagus.  
There was a very small hiatal hernia and very minimal 
gastroesophageal reflux.  The stomach and duodenal bulb are 
unremarkable.  There was no active ulcer crater or neoplastic 
disease.  The duodenal sweep and visualized portion of the 
small bowel was unremarkable.  The veteran was diagnosed with 
gastroesophageal reflux and very small hiatal hernia.

Treatment records from VAMC Detroit dated December 1998 to 
July 1999 indicate the veteran having complained of neck pain 
at that time.

Based on this evidence, the RO concluded that there had been 
improvement in the veteran's service-connected disabilities.  

A personal hearing was held at the RO in September 2000.  The 
veteran testified that he had recent treatment for neck 
complaints.  He stated that he had not been able to go to the 
hospital for treatment because his benefits had been reduced.  
He also testified to having daily reflux.  He stated that his 
weight six months prior to the hearing was 185 pounds, but at 
the time of the hearing, he weighed 225 pounds.  He had not 
been treated for his hernia since May 1999.

The veteran's residuals of a neck injury are evaluated as 
noncompensable under Diagnostic Code 5290.  Diagnostic Code 
5290 provides that slight limitation in the range of motion 
of the cervical spine warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2001).  

For a hiatal hernia, a 30 percent evaluation is warranted for 
hiatal hernia with persistently recurrent epigastric distress 
with dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain, productive of a 
considerable impairment of health.  A 10 percent evaluation 
is warranted for two or more of the symptoms for the 30 
percent evaluation of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2001).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The Board has reviewed the veteran's medical history with 
respect to his service-connected disabilities at issue here, 
during the time period pertinent to this appeal, as 
summarized above.  The Board concludes that the above-cited 
May 1999 examination was full and complete, in that it 
contained a review of the veteran's medical history, as well 
as current findings and opinions.  However, the Board is 
unable to find that evidence present at the time of the June 
1999 proposals and subsequent September 1999 rating reduction 
reflected an actual improvement in the veteran's residuals of 
a neck injury or his hiatal hernia with gastroesophageal 
reflux disease, such that a rating reduction from 10 percent 
to noncompensable is warranted.  

Specifically, the Board notes that the veteran's 
symptomatology from the time that the 10 percent ratings were 
assigned, and the time that the ratings were reduced to 
noncompensable, has consistently included complaints of 
chronic pain and limitation of motion of the neck and 
epigastric pain.  There have also been additional findings as 
noted above.  

The focus of this appeal is whether the evidence revealed an 
actual improvement in the veteran's disability picture from 
the time that the 10 percent ratings were assigned, to the 
time that they were reduced.  The Board finds that the 
evidence as a whole does not reflect such a level of 
improvement.  As such, the Board concludes that the 
preponderance of the evidence is against a finding of actual 
improvement in the veteran's disabilities, and a restoration 
of the 10 percent rating for residuals of neck injury and for 
hiatal hernia with gastroesophageal reflux disease is 
warranted.



ORDER

The reduction of the disability rating for residuals of a 
neck injury was not proper, and subject to the rules and 
regulations governing awards of disability benefits, a 10 
percent rating is restored. 

The reduction of the disability rating for hiatal hernia with 
gastroesophageal reflux disease was not proper, and subject 
to the rules and regulations governing awards of disability 
benefits, a 10 percent rating is restored. 



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

